Citation Nr: 0608858	
Decision Date: 03/28/06    Archive Date: 04/04/06

DOCKET NO.  04 11 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for a respiratory disorder 
to include bronchitis, claimed to be secondary to asbestos 
and/or mustard gas exposure.


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
June 1946 and from February 1948 to February 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Togus, Maine, Regional 
Office (RO), which denied the veteran's claim for service 
connection for a respiratory disorder, to include bronchitis.

In August 2004, the veteran testified during a hearing at the 
Board's central office in Washington, D.C., before the 
undersigned.  A transcript of the veteran's testimony has 
been associated with his claims file.  


FINDING OF FACT

The objective and competent medical evidence of record 
preponderates against a finding that any currently diagnosed 
respiratory disorder is related to any incident of service, 
including any claimed exposure to mustard gas and/or asbestos 
in service.


CONCLUSION OF LAW

A respiratory disorder to include bronchitis was not incurred 
in or aggravated by service and is not due to exposure to 
mustard gas or asbestos therein.  38 U.S.C.A. §§ 1110, 5103-
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.316 (2005).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist - Veterans Claims Assistance 
Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Given the foregoing, the Board finds that the notice letters 
dated in March 2003 complied with the specific requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(identifying evidence to substantiate the claim, the relative 
duties of VA and the claimant to obtain evidence, and 
affording him an opportunity to submit all pertinent evidence 
pertaining to his claims that he might have); and Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, that requirement has been satisfied.

The Board concludes that the discussions in the RO rating 
decision, March 2004 statement of the case (SOC) and the 
March 2003 VCAA letters informed the veteran of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  Specifically, 
the Board concludes that the RO decision, SOC, and letters 
informed him why the evidence on file was insufficient to 
grant the claims; what evidence the record revealed; what VA 
was doing to develop the claims; and what information and 
evidence was needed to substantiate his claims.  The VCAA 
letters specifically informed him of what he should do in 
support of the claims, where to send the evidence, and what 
he should do if he had questions or needed assistance.  
Quartuccio v. Principi, supra.  He was, for the most part, 
informed to submit everything he had with regard to his 
claims.  

Therefore, the Board finds that any defect with respect to 
the VCAA notice requirement in this case was harmless error.  
Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Further, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claims.

Also, during the pendency of this appeal, on March 3, 2006, 
the CAVC issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, that 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  See Dingess v. 
Nicholson, No 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506).  However, in the instant case, as the 
veteran's service connection claim is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the veteran.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

The Board observes that VA has also satisfied its duty to 
assist the veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  See e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (All the above notice 
documents must be read in the context of prior, relatively 
contemporaneous communications from the RO.).  Specifically, 
VA has associated with the claims folder the veteran's 
available service medical records, private and VA treatment 
records, as well as several VA examination reports.  

In this regard we observe that service medical records for 
the veteran's latter period of service in the U.S. Air Force 
(as reported by that service department in a letter dated in 
December 1995) were evidently destroyed in an accidental fire 
in 1973 at the National Personnel Records Center.  The Board 
wishes to make it clear that it understands the court has 
held that, in cases where records once in the hands of the 
Government are missing, the Board has a heightened obligation 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992).  The Board's analysis herein has 
been undertaken with this heightened duty in mind.

The caselaw does not, however, lower the legal standard for 
proving a claim for service connection, but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

The veteran has not identified any additional evidence 
pertinent to his claims, not already of record and there are 
no additional records to obtain.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v.  
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v.  
Brown, 4 Vet. App. 384 (1993).

II.  Merits of the claim

Factual background

The veteran contends that he was exposed to asbestos and/or 
mustard gas while serving in the Navy during World War II.  
He argues that he now has a respiratory disorder as a result 
of this exposure.  In March 2004, the veteran told a VA 
decision review officer that in 1945 he was exposed to gas in 
a tunnel at Mers-El-Kebir, near Oran, that he believed was 
mustard gas.  He said the gas masks that were provided were 
inadequate and he went on sick call, but his records were 
lost in a fire.

When examined for entry into service in February 1944, the 
veteran's respiratory system was normal and he was found 
qualified for active service.  The veteran's service medical 
records for his initial period of service in the U.S. Navy 
are negative for findings, and/or diagnosis of a respiratory 
condition.  The records do not reflect that the veteran 
received any treatment for exposure to mustard gas.  On his 
June 1946 medical examination for service discharge from this 
period of service, the veteran was noted to have a history of 
preservice chronic bronchitis in 1940.  A clinical evaluation 
of the veteran's respiratory system found no abnormality and 
a chest x-ray was reported as completely negative.

Service records indicate that the veteran served aboard the 
USS NEW YORK and the USS DELTA during World War II.

Thereafter, service records reflect that the veteran served 
in the U.S. Air Force from February 1948 to February 1952.

The post service medical evidence includes a report of an 
April 2000 private chest x-ray that was interpreted to reveal 
chronic obstructive pulmonary disease (COPD) with possible 
interstitial lung disease.

Of file is an undated article from The Washington Times 
newspaper that discussed a 1987 incident during the Iraq war 
with Iran in which an Iranian city was attacked with bombs 
equipped with sulfur mustard warheads.  The article relates 
that a study of survivors of this attack revealed that they 
suffered from long-term respiratory problems.

A VA chest x-ray of the veteran in March 2003 revealed 
minimal increased interstitial markings suggestive of chronic 
lung disease with no active pulmonary infiltrate.  The 
clinical impression was no active cardiopulmonary disease.

In a March 2003 written statement, the veteran said that 
prior to his ship's departure from the port of Mers-El-Kebir, 
near Oran, Algeria, to the United States, the ship's crew was 
ordered to enter a long tunnel and given older gas masks.  He 
said the tunnel was filled with sulfur mustard gas.  The 
veteran speculated that the crew was probably being used as 
an experiment and suggested a U.S. Navy cover up.   

VA outpatient treatment records, compiled between June and 
August 2004, include a June 2004 chest x-ray noting no active 
disease and no definite changes suggestive of asbestosis such 
as pleural calcification or plaque.  A pulmonary function 
test in August 2004 revealed measurements supportive of the 
diagnosis of COPD with emphysema predominant.  It was also 
noted that an element of pulmonary fibrosis, associated with 
his history of toxic exposure, may be present.      

In a statement dated in August 2004, a VA physician noted 
that the veteran was one of his regular patients and among 
other things is being "cared for severe underlying pulmonary 
disease."  He noted that the veteran reported in-service 
mustard gas and asbestos exposure.  He observed that 
pulmonary function test results in August 2004 supported COPD 
with emphysema and that there was pulmonary fibrosis as well.  
He further stated that the veteran's pulmonary physicians 
felt that the veteran's pulmonary fibrosis was likely related 
to his "toxic exposure."  He added that another explanation 
could be from asbestosis as well.  He concluded that the 
veteran had severe lung disease which in part was an 
interstitial lung disease either from asbestos exposure or 
other toxin exposure.

The veteran testified in August 2004 that he was not 
diagnosed with any breathing problems during his periods of 
active duty.  He said that treatment for his respiratory 
problems began 6 months earlier and, prior to that, he was 
not under any medical care for this condition.  The veteran 
attributed his current respiratory disorder to exposure to 
what he believed was mustard gas during an exercise in 
Algiers during World War II.  He stated that his VA 
physicians believe that his respiratory problems are due to 
asbestos exposure.  He described his exposure to asbestos 
insulation while aboard his ship, that repaired amphibious 
ships for invasions. 

Analysis

Service connection may be granted for a disability incurred 
in or aggravated by service.  38 U.S.C.A. § 1110.  Further, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In addition, under the governing regulation pertaining to 
exposure to mustard gas, presumptive service connection is 
warranted if the veteran has experienced:  (1) Full body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
certain specified conditions.  38 C.F.R. § 3.316.  (It is 
noted that chronic pulmonary disease, bronchitis, and 
emphysema are among the conditions that are associated with 
full body exposure to sulfur mustard.)

The Board notes that there are no special laws or regulations 
with regard to claims for service connection for asbestosis 
and other asbestos-related diseases.  However, the VA has 
issued administrative guidelines for consideration by RO's 
when reviewing such claims.  These guidelines are currently 
found in VA Adjudication Procedural Manual M21-1, Part VI, 
Chapter 7, Paragraph 7.21 (previously, the guidelines were in 
DVB Circular 21-88-8).  These guidelines provide, in part, 
that the clinical diagnosis of asbestosis requires a history 
of exposure and radiographic evidence of parenchymal disease; 
the rating specialists are to develop any evidence of 
asbestosis exposure before, during and after service; and 
that a determination must be made as to whether there is a 
relationship between asbestos exposure and the claimed 
disease, keeping in mind the latency period and exposure 
information.  Again, these guidelines are not a legal 
presumption for service connection.  See Ashford v. Brown, 10 
Vet. App. 120 (1997); McGinty v. Brown, 4 Vet. App. 428 
(1993).

As noted above, in light of the veteran's missing service 
medical records, judicial case law increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the appellant; however, it 
does not lower the legal standard for proving a claim for 
service connection.  See Russo v. Brown, supra.  It is indeed 
unfortunate that some of the veteran's service medical 
records are unavailable.  However, a grant of service 
connection requires an etiological link between the claimed 
in-service injury and the currently claimed disability.

The objective medical evidence in this case fails to show the 
presence of a chronic lung disorder until many years after 
service and there appears to be no basis to link any current 
lung disorder to service unless it is due to alleged mustard 
gas and/or asbestos exposure therein.  There are no medical 
or other records to corroborate the veteran's allegation of 
mustard gas and/or asbestos exposure in service and service 
medical records do not reflect that the veteran received any 
treatment for exposure to mustard gas.  

It is neither asserted nor shown that the veteran experienced 
full body exposure to mustard gas.  It is variously asserted 
by the veteran that his current respiratory disorder is due 
to exposure to what he believes was mustard gas during an 
exercise in Algiers during World War II

The Board finds that the evidence in its entirety does not 
show that it is at least as likely as not that the veteran's 
current lung disabilities are the result of mustard gas 
and/or asbestos exposure in service.  Here, we observe that 
the veteran has not contended that he worked directly with 
asbestos in service and the evidence before the Board does 
not indicate otherwise.  While the veteran has described 
areas of his ship, which he maintains exposed him to 
asbestos, the veteran proffers no substantive evidence of 
such exposure and his contentions amount to no more than 
prohibited speculation.  See 38 C.F.R. § 3.102.  The M21-1 
guidelines noted above while neither statutory nor regulatory 
in nature, lists major occupations involving exposure to 
asbestos including insulation work, mining, milling, and work 
in shipyards.  While the list is not exclusive it, 
nevertheless, provides no basis for concluding that the 
veteran's duties in service, as described by him at his 
August 2004 hearing, exposed him to any significant degree of 
asbestos.  Moreover, while diagnosed as suffering from lung 
pathology consistent with interstitial fibrosis, VA 
radiologists have interpreted his x-rays to show no definite 
changes suggestive of asbestosis.  See e.g., Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992) (Service connection 
requires medical evidence showing that the veteran has the 
claimed disability.).

In support of his claim, the veteran points to the VA 
physician's August 2004 that noted the veteran's report of 
mustard gas and/or asbestos exposure in service and relates 
his current lung pathology in part to either asbestos 
exposure or "other toxin exposure".  We observe that with 
regard to medical evidence, a diagnosis or opinion by a 
health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post service reference to 
injuries sustained in service without a review of service 
medical records is not competent medical evidence.  Grover v. 
West, 12 Vet. App. 109, 112 (1999).  A medical opinion based 
on speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty.  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Further, a medical opinion isn't adequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  A medical opinion based on an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  A bare conclusion, even 
when reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  Finally, a bare transcription 
of lay history, unenhanced by additional comments by the 
transcriber, does not become competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  There is no 
evidence, as propounded by the VA physician that military 
activity led to the appellant's respiratory disorder.  See 
Reonal; LeShore, supra.

Nor did the VA physician provide clinical evidence to support 
his belief, and his opinion, although doubtless sincerely 
rendered, is for that reason not accorded great weight by the 
Board.  See Bloom v. West, supra.  See also Black v. Brown, 5 
Vet. App. 177, 180 (1995(A medical opinion is inadequate when 
it is unsupported by clinical evidence.). 

In sum, the way to be accorded the various items or medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

Here, the Board finds that the probative value of the 
statement by the veteran's VA treating physician is 
diminished by the fact that it is both equivocal and 
speculative. However, the Board is not permitted to engage in 
speculation as to medical causation issues, but "must provide 
a medical basis other than its own unsubstantiated 
conclusions to support its ultimate decision."  Smith v. 
Brown, 8 Vet. App. 546, 553 (1996).  See Winsett v. West, 11 
Vet. App. 420, 424 (1998) (physician's opinion in cause-of- 
death case that list of conditions submitted by appellant 
might be related to exposure to Agent Orange found 
speculative when physician also indicated that "it is just as 
likely that they could have another cause"), aff'd, 217 F.3d 
854 (Fed. Cir. 1999), cert. denied, 528 U.S. 1193 (2000). 
While noting the history of in-service exposure furnished by 
the veteran, it does not in anyway attribute his current 
respiratory disorder to events in service including the 
exposure alleged by the veteran.  As such, it cannot serve to 
establish support for a claim.  See e.g., Obert v. Brown, 5 
Vet. App. 30 (1993).

A medical nexus established by competent medical evidence 
relating the veteran's current lung pathology to service has 
not been presented.  Accordingly, as a preponderance of the 
objective medical evidence is against the veteran's claim for 
service connection for a respiratory disorder to include 
bronchitis claimed as due to mustard gas and/or asbestos 
exposure, the claim must be denied.





ORDER

Service connection for a respiratory disorder to include 
bronchitis claimed to be secondary to asbestos and/or mustard 
gas exposure is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


